Electronically Filed
                                                     Supreme Court
                                                     SCCQ-11-0000747
                                                     08-NOV-2011
                                                     02:33 PM



                       NO. SCCQ-11-0000747


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



             BERT VILLON and MARK APANA, Plaintiffs,


                               vs.


   MARRIOTT HOTEL SERVICES, INC., dba WAILEA MARRIOTT RESORT,

                           Defendant.


-----------------------------------------------------------------
       RENELDO RODRIGUEZ and JOHNSON BASLER, on behalf of

    themselves and all others similarly situated, Plaintiffs,


                               vs.


           STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,

            dba WESTIN MAUI RESORT & SPA, Defendant.



                       ORIGINAL PROCEEDING


                   ORDER ON CERTIFIED QUESTION

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of the October 11, 2011 order of the

United States District Court for the District of Hawai'i

requesting the Supreme Court of the State of Hawai'i to answer

certified questions identified as questions #1, #2 and #3, it

appears that question #1 -- and only that question -- is amenable

to answer by this court pursuant to Hawai'i Rules of Appellate

Procedure (HRAP) Rule 13 inasmuch as the October 11, 2011 order
certifies, as to question #1, but not as to questions #2 and #3,

that the question concerns the law of Hawai'i that is

determinative of the plaintiffs’ cause and that there is no clear

controlling precedent in the Hawai'i judicial decisions.    See

HRAP Rule 13.    Therefore,

          IT IS HEREBY ORDERED, without conclusively determining


whether this court will answer question #1, that:


          1.     Pursuant to HRAP Rule 28(e), plaintiffs Bert Villon


and Mark Apana and plaintiffs Reneldo Rodriguez and Johnson


Basler are designated appellants for purposes of this proceeding


and shall collectively pay the required filing fee for an


original proceeding in this court.


          2.     Defendant Marriott Hotel Services, Inc. and


defendant Starwood Hotels & Resorts, Inc. are designated


appellees for this proceeding.


          3.     Pursuant to HRAP Rule 13(c), the plaintiffs-

appellants shall make all necessary arrangements with the clerk

of the United States District Court for the District of Hawai'i

to transmit the original or certified copies of the pending

federal court cases to this court.      It shall be the

responsibility of the plaintiffs-appellants to ensure that the

record is received in this court within thirty days from the date

of this order.

          4.     After the record is filed in the supreme court,


plaintiffs-appellants Villon and Apana and plaintiffs-appellants


Rodriguez and Basler shall each file an opening brief within the


                                   2

time provided by HRAP Rule 28(b).       The opening briefs shall


conform to the format and content requirements of HRAP Rule 28,


insofar as applicable.    A statement of jurisdiction pursuant to


HRAP Rule 12.1 is not necessary.


          5.     Thereafter, defendant-appellee Marriott shall file


an answering brief to plaintiffs-appellants Villon and Apana’s


opening brief.    Defendant-appellee Starwood shall file an


answering brief to plaintiffs-appellants Rodriguez and Basler’s


opening brief.    The answering briefs shall be filed within the


time provided by HRAP Rule 28(c) and shall conform to the format


and content requirements of HRAP Rule 28, insofar as applicable.


          6.     The plaintiffs-appellants may file reply briefs in


accordance with HRAP Rule 28(d).


          DATED: 	 Honolulu, Hawai' November 8, 2011.
                                 i,

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna




                                   3